IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                          Docket No. 47062

STATE OF IDAHO,                                 )
                                                )        Opinion Filed: September 8, 2020
        Plaintiff-Respondent,                   )
                                                )        Melanie Gagnepain, Clerk
v.                                              )
                                                )
DONALD J. JAY,                                  )
                                                )
        Defendant-Appellant.                    )
                                                )

        Appeal from the District Court of the Fourth Judicial District, State of Idaho,
        Elmore County. Hon. Nancy A. Baskin, District Judge. Hon. Theodore J.
        Fleming, Magistrate Judge.

        Order of the district court, on intermediate appeal, from the magistrate court’s
        judgment of conviction for providing false information to a law enforcement
        officer and driving without privileges, affirmed.

        Terry S. Ratliff, Elmore County Public Defender; Shawn Wilkerson, Deputy
        Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; John C. McKinney, Deputy
        Attorney General, Boise, for respondent.
                  ________________________________________________

HUSKEY, Chief Judge
        Donald J. Jay appeals from the district court’s intermediate appellate decision, affirming
his judgment of conviction for providing false information to a law enforcement officer and
driving without privileges. Specifically, Jay challenges the denial of his motion to suppress.
Because the magistrate court’s findings were supported by substantial and competent evidence,
the district court’s order is affirmed.
                                                    I.
                      FACTUAL AND PROCEDURAL BACKGROUND
        Idaho State Police Trooper Rodean was on duty and traveling westbound on Interstate 84
(I-84). While driving near mile marker 98, he observed an SUV parked on the right shoulder of


                                                    1
I-84, half-way on the paved portion of the shoulder and half-way on the gravel. Rodean pulled
in and parked behind the vehicle. He did not turn on his overhead lights and only activated his
rear lights so oncoming traffic would be alerted to the two cars on the right shoulder of the
interstate. Rodean walked up to the driver’s side door where he observed Jay in the driver’s seat,
slumped back, and apparently sleeping. The SUV’s engine was off, and the hazard lights were
not flashing. Rodean knocked on the window and did not receive a response. He knocked again,
did not receive an immediate response, waited approximately three to five seconds, and then
opened the driver’s side door. The noise from the traffic and from the opening door made Jay
“come to,” but he was initially incoherent. Rodean explained that he was checking on Jay and
informed Jay that he could not be parked on the interstate. Jay did not respond. Rodean asked to
see Jay’s driver’s license and identification.
       In the course of the conversation, Jay said he did not have a driver’s license, did not have
any identification with him, his name was “Darren Jacobson,” and his date of birth was
January 7, 1978. Rodean went back to his patrol vehicle and entered the information into the law
enforcement database; the information returned as “non-found” which means “there is no
record on file of this person existing in Idaho or essentially nationwide. That it
would essentially be a false name if there is no record found.” Because of the “non-
found” status of the information Jay provided, Rodean called for assistance from
additional officers. Rodean returned to ask Jay about the information he provided, and Jay
clarified the spelling of his name. When this information was entered into the database, it again
came back as “no-return/non-found.”
       The second time Rodean was entering the information into his database, he saw Jay
leaning into the passenger side of the SUV, so Rodean returned to Jay’s SUV. Rodean informed
Jay that he was being detained until he could be identified, asked him to step out of the SUV,
handcuffed him, and placed him in the back of his patrol vehicle. Rodean then entered the SUV
information into the law enforcement database, and the owner of the vehicle was not named
“Darren.” As a result, Rodean began investigating whether or not the SUV had been reported as
stolen. When asked, Jay said the vehicle belonged to a friend (his cousin), who had let him
borrow it.




                                                 2
       Ultimately, Rodean told Jay he was under arrest for driving without privileges and
advised him of his Miranda1 rights. Rodean searched Jay incident to his arrest and found Jay’s
wallet in his pants pocket. Jay’s wallet contained Jay’s Idaho identification card with Jay’s
correct name and date of birth. After running the correct information, Rodean learned there was
an outstanding felony arrest warrant for Jay. Because the SUV was going to be towed, Rodean
inventoried the contents of the vehicle, during which he found drug paraphernalia.
       The State charged Jay with providing false information to a law enforcement officer,
Idaho Code § 18-5413(2), driving without privileges, I.C. § 18-8001(3), and possession of drug
paraphernalia, I.C. § 37-2734A(1). Jay filed a motion to suppress all the evidence obtained after
Rodean opened Jay’s car door on the basis that he was detained without reasonable suspicion and
his vehicle was searched without probable cause. After a hearing, the magistrate court denied
Jay’s motion to suppress. Jay entered a conditional guilty plea to providing false information to
law enforcement and driving without privileges. In exchange, the State agreed to dismiss the
paraphernalia charge. The magistrate court entered a judgment of conviction pursuant to Jay’s
conditional guilty plea, and Jay timely appealed the decision to the district court. The district
court affirmed the magistrate court’s denial of Jay’s motion to suppress. Jay timely appeals.
                                                  II.
                                    STANDARD OF REVIEW
       For an appeal from the district court, sitting in its appellate capacity over a case from the
magistrate division, we review the magistrate court record to determine whether there is
substantial and competent evidence to support the magistrate court’s findings of fact and whether
the magistrate court’s conclusions of law follow from those findings. State v. Korn, 148 Idaho
413, 415, 224 P.3d 480, 482 (2009). However, as a matter of appellate procedure, our
disposition of the appeal will affirm or reverse the decision of the district court. State v.
Trusdall, 155 Idaho 965, 968, 318 P.3d 955, 958 (Ct. App. 2014). Thus, we review the
magistrate court’s findings and conclusions, whether the district court affirmed or reversed the
magistrate court and the basis therefor, and either affirm or reverse the district court.
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts

1
       Miranda v. Arizona, 384 U.S. 436 (1966).
                                                  3
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                 III.
                                            ANALYSIS
       Jay argues the district court erred when it affirmed the magistrate court’s order denying
Jay’s motion to suppress. Specifically, Jay contends Rodean violated Jay’s federal and state
Fourth Amendment protections when Rodean opened the SUV’s door because there was no
reasonable suspicion of any crime or any misdemeanor committed in Rodean’s presence.
Consequently, any evidence obtained after Rodean opened the door must be suppressed. In
response, the State asserts it was not violative of any constitutional provision for Rodean to open
the door of Jay’s SUV based on Rodean’s belief that Jay had committed a traffic offense by
illegally parking on the interstate. Alternatively, the State argues Rodean was legitimately
executing his community caretaker function when he opened Jay’s car door and, thus, there is no
basis on which to suppress the evidence. Finally, the State asserts that because Jay never
challenged the circumstances of his arrest in either the magistrate court or the district court, he
cannot raise the issue for the first time on appeal.
       The Fourth Amendment to the United States Constitution2 prohibits unreasonable
searches and seizures. Generally, evidence obtained as a result of an unreasonable search or
seizure must be suppressed. Wong Sun v. United States, 371 U.S. 471, 485 (1963). Typically,
seizures must be based on probable cause to be reasonable. Florida v. Royer, 460 U.S. 491, 499-
500 (1983). A traffic stop by an officer constitutes a seizure of the vehicle’s occupants and
implicates the Fourth Amendment’s prohibition against unreasonable searches and seizures.
Delaware v. Prouse, 440 U.S. 648, 653 (1979); Atkinson, 128 Idaho at 561, 916 P.2d at 1286.


2
         Jay asserts that “the exclusionary rule under Idaho Constitution is broader than its federal
counterpart and should preclude the State from making after the fact justifications for law
enforcement actions.” However, Jay presents no authority or cogent argument for applying a
broader Idaho exclusionary rule, let alone any exclusionary rule, to prohibit “after the fact
justifications” by law enforcement. Consequently, this case will be analyzed as a federal
constitutional claim.
                                                  4
Under the Fourth Amendment, an officer may stop a vehicle to investigate possible criminal
behavior if there is a reasonable and articulable suspicion that the vehicle is being driven
contrary to traffic laws. United States v. Cortez, 449 U.S. 411, 417 (1981); State v. Flowers, 131
Idaho 205, 208, 953 P.2d 645, 648 (Ct. App. 1998). The reasonableness of the suspicion must be
evaluated upon the totality of the circumstances at the time of the stop. State v. Ferreira, 133
Idaho 474, 483, 988 P.2d 700, 709 (Ct. App. 1999). The reasonable suspicion standard requires
less than probable cause but more than mere speculation or instinct on the part of the officer. Id.
An officer may draw reasonable inferences from the facts in his or her possession, and those
inferences may be drawn from the officer’s experience and law enforcement training. State v.
Montague, 114 Idaho 319, 321, 756 P.2d 1083, 1085 (Ct. App. 1988).
A.      Trooper Rodean Had Reasonable Suspicion That Jay Was Illegally Parked on I-84
        While both parties cite to State v. Irwin, 143 Idaho 102, 137 P.3d 1024 (Ct. App. 2006),
they disagree about its applicability. Jay argues that the holding of Irwin is inapplicable because
there is not substantial and competent evidence supporting the magistrate court’s conclusion that
Jay had committed a traffic violation by parking along the interstate in violation of I.C. § 49-
660(1)(a)(9). Second, Jay argues that Rodean’s actions should not be protected because the
State subsequently provided a legal justification for actions which were not legally justified
based on the Rodean’s initial basis to seize and/or search Jay. The State argues there was
substantial and competent evidence to support the magistrate court’s factual finding, and
consequently, the district court correctly deferred to this finding.
        In Irwin, this Court considered whether it was an illegal search for an officer to open a
defendant’s car door without first ordering the defendant out of the vehicle and giving her the
opportunity to come out on her own volition. Irwin, 143 Idaho at 105, 137 P.3d at 1027. There,
officers observed a vehicle traveling after dark with its headlights off and the passenger door
open.   Id. at 103, 137 P.3d at 1025.        Shortly thereafter, officers pursued the vehicle and
discovered it lawfully parked on the shoulder of the road, with its engine and lights off, and the
windows and doors closed. Id. The officers approached the vehicle and saw Irwin curled up on
the floor behind the front seats. Id. One officer opened the passenger door and ordered Irwin out
of the vehicle. Id.
        Irwin was charged with driving under the influence, and she moved to suppress all
evidence obtained after the officer opened the door of Irwin’s vehicle. Id. at 104, 137 P.3d at


                                                  5
1026. This Court found the officer’s opening of the door did not constitute an illegal search. Id.
at 104-06, 137 P.3d at 1026-28. This Court explained there was no question the officers had
reasonable suspicion to detain Irwin for the traffic violations they witnessed, which included
driving without headlights after dark and driving with an open door. Id. at 105, 137 P.3d at
1027. The officers were thus entitled to order Irwin out of her vehicle. Id. The question on
appeal was whether the officers violated the Fourth Amendment by opening the door before
giving Irwin a command to exit her vehicle. Id. Relying on precedent from other jurisdictions,
this Court concluded:
                Given that officers have clear authority to order people out of vehicles
       during a roadside stop, it is constitutionally irrelevant whether the officer or the
       occupant opens the car door to enable the occupant to exit. Accordingly, the
       district court erred in holding that the officer’s act of opening the door of Irwin’s
       vehicle was an unconstitutional search.
Id. at 106, 137 P.3d at 1028. Thus, an officer has the constitutional authority to order an
individual out of a car during a traffic stop, and it is irrelevant whether it is the officer or the
individual who opens the car door to permit the individual to get out of the car. Id. Because
Rodean was investigating, in part, an underlying traffic violation, the holding of Irwin is
dispositive in this case
       Although Jay argues there had to be evidence presented on each of the elements of
the statute in order for the magistrate court to conclude Rodean had reasonable suspicion
that Jay was violating I.C. § 49-660(1)(a)(9), we disagree. At the suppression hearing, Rodean
testified that he was traveling westbound on 1-84 in Elmore County, Idaho. Near mile
marker 98, he observed a white SUV Chevrolet parked on the right-side shoulder of the
freeway. Rodean testified that it was his understanding that Idaho law prohibits parking on
the interstate.   He further testified that when he pulled in behind the SUV, he was
investigating both the status of the individual in the SUV and the SUV illegally parked on
the interstate. According to the testimony, when Rodean opened the door of the SUV, one
of the first things he told Jay was that Jay could not be parked on the interstate. Rodean
clarified:
       It is just unusual for someone to be parked on the interstate, especially with no
       hazards on. The engine was off. But it was just, kind of, the letting him
       know, you know, the initial reason why I am stopping now with the vehicle is
       because it is parked on the interstate.
In its opposition to the motion to suppress, the State argued:
                                                 6
              I think the State’s objection sets forth the statute that is referred
       to by the trooper which prohibits the parking. I think that changes the
       complexion somewhat admittedly from the motion and memorandum that
       was initially filed. So the State believes that the memorandum sets forth
       the proper basis that in any event, regardless of everything else, it is
       subject to inevitable discovery.
       On appeal both to the district court and to this Court, Jay argues the State did not
produce any evidence that Jay was in violation of I.C. § 49-660 because there was no
evidence presented that I-84 was a controlled access highway. Thus, there was insufficient
evidence on which the magistrate court could conclude Rodean was investigating a possible
violation of I.C. § 49-660. Jay argues that, “In order for a court to rule a section of roadway
is a controlled access highway there must be facts in the record on which a court can rely to
find that the occupants of the abutting lands and other person have no legal right of access.”3
       We disagree that is the only evidence that would justify the magistrate court’s factual
conclusion that I-84 is a controlled access highway but, more importantly, it misstates the issue.
The applicable standard is whether Rodean had a reasonable and articulable suspicion that there
was possible criminal activity. That standard was met. It is undisputed that the stop occurred on
I-84 and that Rodean believed Jay’s parked vehicle on the shoulder of I-84 was statutorily
prohibited. Idaho Code § 49-660(1)(a)(9) provides in relevant part: “Except when necessary to
avoid conflict with other traffic, in compliance with law, the directions of a peace officer or traffic
control device, no person shall [s]top, stand or park a vehicle . . . [o]n any controlled-access
highway.”
       Rodean testified that when he saw the SUV on the side of the road, he was concerned
about two things: the driver’s welfare and the fact that the SUV was illegally parked on the
interstate. Rodean’s testimony--that he believed it was illegal for the SUV to be parked on
the highway--went unchallenged, both as to whether parking on the side of the interstate
violated a statutory provision and whether Rodean’s belief was reasonable.                  Rodean’s
testimony is sufficient to provide substantial and competent evidence that Rodean was
investigating what he reasonably believed to be Jay’s violation of a statute that prohibited
parking on the interstate.

3
        Although Jay cites Sterling v. Bloom, 111 Idaho 211, 723 P.2d 755 (1986) and Wylie
v. State, Idaho Transp. Bd., 151 Idaho 26, 253 P.3d 700 (2011) for the proposition that
whether a road is a controlled access road is an “issue of fact and law that requires extensive
actual findings,” this Court disagrees that either of those cases stand for that proposition.
                                                  7
       Thus, like in Irwin, Rodean had reasonable suspicion to detain Jay for the traffic violation
Rodean witnessed. During a lawful traffic stop, an officer may instruct the driver to exit the
vehicle or to remain inside, and this procedure is within the police officer’s discretion and is not
otherwise unlawful. State v. Parkinson, 135 Idaho 357, 363, 17 P.3d 301, 307 (Ct. App. 2000).
Because Rodean had the right to detain Jay, Rodean could also order Jay out of the SUV, and it is
irrelevant whether Rodean or Jay opened the SUV door. Because opening the door of the SUV did
not violate the Fourth Amendment, there is no basis to suppress any of the evidence obtained as a
result of the search of the SUV. Consequently, the district court properly deferred to the magistrate
court’s factual findings and affirmed the magistrate court’s denial of Jay’s motion to suppress.
       Jay also argues that, “Trooper Rodean’s actions should not be protected because the
State subsequently provided a legal justification for actions which were not legally justified
based on the Trooper Rodean’s initial basis to search and/or seize Mr. Jay.” The argument
appears to be that because Jay was not cited for illegally parking on the interstate, the State
could not use this otherwise legal basis to retrospectively justify the contact between Jay and
Rodean. Rodean was investigating both the illegal parking and Jay’s welfare, individually
and simultaneously, at the time Rodean pulled in behind Jay’s SUV. Consequently, the
traffic violation investigation is not a subsequent legal justification, but rather, one of the
initial bases for the stop. As such, Rodean’s investigation into the possible traffic violation
was supported, at a minimum, by reasonable suspicion, and the district court correctly
affirmed the magistrate court’s finding that the seizure was reasonable. Because the traffic
stop was reasonable, opening Jay’s car door did not constitute an unlawful search, and thus,
there was no basis on which to suppress the evidence. Accordingly, the district court
correctly affirmed the magistrate court’s denial of Jay’s motion to suppress.
B.     Trooper Rodean Was Properly Exercising His Community Caretaker Function
       When He Opened Jay’s Car Door
       Jay’s second argument on appeal is that Rodean was not properly exercising his
community caretaker function because Rodean should have waited for Jay to open the SUV
door. Additionally, Jay argues that because the magistrate court did not address the community
caretaker exception to the warrant requirement, the district court should not have addressed that
exception to the warrant requirement.
       The district court, sitting in its appellate capacity, freely reviews the application of
constitutional principles to the established facts. Atkinson, 128 Idaho at 561, 916 P.2d at 1286.

                                                  8
A de novo standard of review permits an appellate court to review all legal issues raised in the
lower court, even if one of the issues was not addressed in the first instance, so long as there is a
sufficient factual basis. See State v. Islas, 165 Idaho 260, 271, 443 P.3d 274, 285 (Ct. App.
2019) (reasoning that Idaho jurisprudence suggests “that the de novo standard of ‘right result-
wrong theory’ applies when multiple arguments have been presented to the district court and the
district court decides the issue on one argument without deciding the other, alternative
argument(s)”).
       Jay does not dispute the adequacy of the factual record, which indicates the facts
supporting the community caretaker function were established at the suppression hearing in the
magistrate court and argued by the State as an alternate basis for the interaction between Rodean
and Jay. Because a sufficient factual basis existed, the issue--the applicability of the community
caretaker as an exception to the warrant requirement--was preserved for review by the district
court, sitting in its appellate capacity. Thus, the district court did not err in addressing whether
Rodean was appropriately exercising his community caretaker function.
       An officer may detain an individual when the officer is acting pursuant to the community
caretaker function. State v. Cutler, 143 Idaho 297, 302, 141 P.3d 1166, 1171 (Ct. App. 2006).
The community caretaker function arises from the duty of police officers to help citizens in need
of assistance and is totally divorced from the detection, investigation, or acquisition of evidence
relating to the violation of a criminal statute. Id.; State v. Maddox, 137 Idaho 821, 824, 54 P.3d
464, 467 (Ct. App. 2002). In analyzing community caretaker function cases, Idaho courts have
adopted a totality of the circumstances test. State v. Wixom, 130 Idaho 752, 754, 947 P.2d 1000,
1002 (1997); State v. Schmidt, 137 Idaho 301, 303, 47 P.3d 1271, 1273 (Ct. App. 2002). The
constitutional standard is whether the intrusive action of the police was reasonable in view of all
the surrounding circumstances. Wixom, 130 Idaho at 754, 947 P.2d at 1002; Schmidt, 137 Idaho
at 303-04, 47 P.3d at 1273-74. Reasonableness is determined by balancing the public need and
interest furthered by the police conduct against the degree and nature of the intrusion upon the
privacy of the citizen. State v. Godwin, 121 Idaho 491, 495, 826 P.2d 452, 456 (1992); Schmidt,
137 Idaho at 304, 47 P.3d at 1274.
       Here, Jay’s vehicle was parked on the shoulder of the interstate. Jay was slumped over in
the vehicle with his eyes shut. Jay did not respond after Rodean twice knocked on the window.
After knocking the second time, waiting three to five seconds, and seeing no movement or

                                                 9
response, Rodean opened the vehicle door. The sound of the door opening, combined with the
traffic noise from I-84, awakened Jay, who was incoherent. In light of the circumstances,
Rodean reasonably executed his community caretaker function by opening the door to assess
Jay’s status and ensure that Jay was not suffering from any physical or mental health issues
which would require medical attention.        Consequently, there was no Fourth Amendment
violation when Rodean opened the door of the SUV and no basis on which to suppress the
evidence. Thus, the district court properly affirmed the magistrate court’s denial of Jay’s motion
to suppress on this ground.
C.     State v. Clarke, 165 Idaho 393, 446 P.3d 451 (2019) Is Inapplicable to Jay’s Case
       Jay also contends the evidence in this case was inadmissible because it was obtained
following a misdemeanor offense that was not committed in the presence of the officer. For
support, Jay relies on the Idaho Supreme Court case, State v. Clarke, 165 Idaho 393, 446 P.3d
451 (2019).4 However, Jay never challenged his arrest in the magistrate court or the district
court. Generally, issues not raised below may not be considered for the first time on appeal.
State v. Fodge, 121 Idaho 192, 195, 824 P.2d 123, 126 (1992). However, even if not raised
below, claims of fundamental error may be raised for the first time on appeal. State v. Miller,
165 Idaho 115, 119, 443 P.3d 129, 133 (2019). Jay has not raised a claim of fundamental error;
therefore, we decline to address the applicability of Clarke.
                                                IV.
                                         CONCLUSION
       The district court properly deferred to the magistrate court’s factual findings, which were
supported by substantial and competent evidence. The district court found the trooper had

4
        In Clarke, a woman contacted an officer and explained she was harassed and groped by
Clarke. State v. Clarke, 165 Idaho 393, 394, 446 P.3d 451, 452 (2019). The woman informed
the officer that Clarke made unwanted sexual advances and sent a harassing text message, and
the woman provided a description of Clarke. Id. at 394-95, 446 P.3d at 452-53. Shortly
thereafter, the officer located Clarke and Clarke admitted talking to and touching the woman, but
claimed the touching was consensual. Id. at 395, 446 P.3d at 453. Based upon the complaint
and Clarke’s admission, the officer arrested Clarke and discovered drugs and paraphernalia
during the search incident to the arrest. Id.
        After reviewing principles of statutory interpretation and relevant legislative history, the
Idaho Supreme Court held an officer violates Article I, Section 17 of the Idaho Constitution by
making a warrantless arrest for a completed misdemeanor offense that occurred outside his
presence even if probable cause exists. Id. at 399, 446 P.3d at 457.


                                                10
reasonable suspicion to investigate the traffic violation and properly executed his community
caretaker function. Consequently, both Jay’s seizure and the subsequent search of his vehicle did
not violate the Fourth Amendment. The district court’s order affirming the magistrate court’s
denial of Jay’s motion to suppress is affirmed.
       Judge GRATTON and Judge BRAILSFORD CONCUR




                                                  11